Case 8:20-cv-00814-JLS-KES Document 32 Filed 01/04/21 Page 1 of 1 Page ID #:4322



   1
   2
   3
                                                                     JS-6
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    SEKAYI RUDO WHITE,                       Case No. 8:20-cv-00814 JLS (KES)
  12                      Petitioner,
  13          v.                                            JUDGMENT
  14    PATRICK COVELLO, Warden,
  15                      Respondent.
  16
  17
  18         Pursuant to the Court’s Order Accepting Final Report and Recommendation
  19   of United States Magistrate Judge,
  20         IT IS ADJUDGED that the Petition is dismissed with prejudice.
  21
  22   DATED: January 4, 2021
  23
  24                                        ____________________________________
                                            JOSEPHINE L. STATON
  25                                        UNITED STATES DISTRICT JUDGE
  26
  27
  28
